         Case 3:20-cv-00738-JAM Document 136 Filed 05/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                                Plaintiff,         CASE NO. 3:20-cv-00738-JAM
 v.                                                May 21, 2021
 BENISTAR, ET AL.

                                Defendants.


 PLAINTIFF’S MOTION TO COMPEL DISCOVERY AND FOR ATTORNEYS’ FEES

       Pursuant to Rules 26 and 37 of the Federal Rules of Civil Procedure, Universitas Education,

LLC (“Universitas”) hereby moves the Court to compel Defendants Alliance Charitable Trust,

Atlantic Charitable Trust, Avon Charitable Trust, Carpenter Charitable Trust, and Phoenix

Charitable Trust (hereinafter collectively the “Charitable Trusts”) to provide complete responses

to Universitas’ interrogatories and requests for production, and to bring their interrogatory

responses into compliance with Federal Rule of Civil Procedure 33(b). Universitas further requests

that the Court award Universitas attorneys’ fees and related expenses incurred in bringing this

motion, and further requests that counsel for the Charitable Trusts be held liable for any such award

of expenses.

WHEREFORE, Universitas respectfully moves this Court to compel the Charitable Trusts to

provide complete responses to Universitas’ discovery requests, to bring their interrogatory

responses into compliance with the Federal Rules of Civil Procedure, and to award Universitas

expenses incurred in bringing this motion.




ORAL ARGUMENT NOT REQUESTED
         Case 3:20-cv-00738-JAM Document 136 Filed 05/21/21 Page 2 of 2




Dated: May 21, 2021
      Alexandria, VA

                                               PLAINTIFF UNIVERSITAS EDUCATION, LLC

                                               By: /s/ Joseph L. Manson III                    /
                                               Joseph L. Manson III
                                               Law Offices of Joseph L. Manson III
                                               600 Cameron Street
                                               Alexandria, VA 22314
                                               Tel. 202-674-1450
                                               Fax 703-340-1642
                                               jmanson@jmansonlaw.com

                                               Admitted Pro Hac Vice




                                        CERTIFICATION

        I hereby certify that on May 21, 2021 a copy of the foregoing motion was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court's
electronic filing system. Parties may access this filing through the Court's CM/ECF System.



                                                               /s/ Joseph L. Manson III




                                                  2
